DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment of the Specification, filed on 03/10/2021, is acknowledged. Applicants’ amendment, filed on 03/10/2021, in response to claims 1-15 rejection from the non-final office action (12/10/2020), by amending claims 1 and 9-10 and cancelling claims 2, 12, and 14-15 is entered and will be addressed below. 
The examiner notices that “a separation member” of claim 1 has been silently changed into “a partition plate” without appropriate marking, and “for supporting at least one etching target” has been silently removed.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “non-metallic sheath enclosing the first metal substrate of the first mask, and the non-metallic sheath having a plurality of through holes for making the plurality of first perforation grooves be exposed out of the non-metallic sheath” of claim 13 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Interpretations
The “a hollow chamber, being disposed on the partition plate, and having a first opening located in the first chamber and a second opening located in the second chamber" of claim 1, Applicants’ Fig. 4 shows the first opening 131 and the second opening 132 is the same size as the inner wall of the hollow chamber 13, therefore, “a hollow chamber” can be a pipe with two open ends (does not need to be an enclosed chamber) and will be examined accordingly.
	
The “wherein the first air pressure is greater than the second air pressure” of claim 11 is considered an intended use of the apparatus. Also it is actually gas pressure, not exactly air in the chambers.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 13 recites “the non-metallic sheath having a plurality of through holes for making the plurality of first perforation grooves be exposed out of the non-metallic sheath”, it is not clear what does “exposed out of the non-metallic sheath” means. Is it 
Claim 13 will be examined inclusive all of the above interpretations.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Asmussen et al. (US 4906900, hereafter ‘900), in view of Fujimura et al. (US 5024748, hereafter ‘748), and Nakao (US 4806829, from IDS, hereafter ‘829).
‘900 teaches some limitations of:
Claim 1: Plasma Generating Apparatus (title, the claimed "a non-contact physical etching system, comprising”):
A coaxial radiofrequency wave resonator or coupler is formed by an outer stainless steel cylindrical outer tube 10 (Fig. 1, col. 4, lines 66-68), FIG. 13 shows a conventional MBE system 200 wherein the apparatus 10 is mounted in a vacuum chamber 201 for deposition (col. 9, lines 66-68, cylindrical outer tube 10 and vacuum chamber 201, together, is the claimed “a main body having an internal space”),
a stainless steel flange 13 brazed to a quartz tube-molybdenum cup assembly 14 (col. 5, lines 1-3, the claimed “a partition plate, being disposed in the main body for partitioning the internal space into a first chamber and a second chamber”, note the 
The quartz-molybdenum cup assembly 14 and stainless steel flange 13 define the chamber 14c for confining the plasma 100. Gas is input to the plasma 100 in chamber 14c through a gas feed tube 21 and gas feed flange 22, with channels 22a, which is mounted on the stainless steel flange 13. A plasma diffusion screen 24 is mounted on the gas feed flange 22 … The diffusion screen 24 can have an electrical bias to accelerate ions or electrons from the plasma 100. The plasma diffusion screen 24 can be electrically biased by grid wire 37 along the outside of the outer tube cylinder 10 (col. 5, lines 35-47, and col. 7, at the end of Table I, screen made of non-magnetic stainless steel, the claimed “a hollow chamber, being disposed on the partition plate, and having a second opening located in the second chamber” and as shown in Fig. 1, biased screens 24 is the claimed “a first mask, being connected to the hollow chamber for covering the second opening, wherein the first mask comprises a first metal substrate that are provided with a plurality of first perforation grooves thereon”);
 With a fine mesh on screen 24 (1 mm to 10 microns) and a low dc voltage (20-300 volts) applied to screen 24, a low energy ion beam can be extracted from the plasma 100 (col. 9, lines 17-20, the claimed “and each of the plurality of first perforation grooves has a groove width smaller than 100 µm“);
In a vacuum chamber 201 … various conventional parts of the system are … titanium-sublimation pump 202, turbomolecular pump 203 … substrate holder 211 (col. 10, line 6, the claimed “a target holder, being disposed in the second chamber” and wherein in case of the non-contact physical etching system being operated to execute an etching process, at least one etching target is put on the target holder” and the claimed “a second vacuum pump, being connected to the second chamber for making the second chamber has a second air pressure”);
This apparatus 10, which operates with 80 W to 150 W of microwave power (col. 9, lines 37-39), A double grid set with a neutralizing filament can be used to extract a high energy ion beam (600-2,000 V) (col. 9, lines 21-23, the claimed “wherein in the plasma there is a spontaneous field for achieving electrical neutrality and/or to achieve balance of charged particles, and in a boundary between the plasma and at least one surrounding material the spontaneous field being perpendicular to a surface of the surrounding material; wherein the first mask connected to the second opening of the hollow chamber therefore being the surrounding material for the plasma in the hollow chamber, such that the spontaneous field in the boundary is perpendicular to the surface of the mask“, note the spontaneous field is an apparatus property and as described in the prior arts cited in Applicants’ remarks);
The diffusion screen 24 can have an electrical bias to accelerate ions or electrons from the plasma 100. The plasma diffusion screen 24 can be electrically biased by grid wire 37 along the outside of the outer tube cylinder 10 (col. 5, lines 45-45, the claimed “wherein the first mask is used as an exciting member of the plasma in the hollow chamber, such that the plasma is excited so as to produce a spontaneous electric field near a top surface of the first mask for achieving an electrical neutrality therein; wherein a plurality of charges in the plasma are accelerated by the 

The microwave cavity 38 of ‘900 does not have working gas supply, therefore, plasma not generated in the cavity 38 nor passing through the quartz tube assembly 14. ‘900 does not teach the other limitations of:
Claim 1: (1A) (a hollow chamber, being disposed on the separation member), and having a first opening located in the first chamber (and a second opening located in the second chamber),
(1B) a first vacuum pump, being connected to the first chamber for making the first chamber and the hollow chamber both have a first air pressure;
(1C) and the first chamber being supplied with a plasma therein, such that the plasma in the first chamber is also filled into the hollow chamber.
Claim 11: wherein the first air pressure is greater than the second air pressure.

‘748 is an analogous art in the field of a microwave plasma processing apparatus used for etching or ashing processes of a semiconductor substrate (abstract). ‘748 teaches that In FIG. 7, a microwave window 4 is arranged along a longitudinal wall a plasma generation chamber 3a flowing through an inlet pipe 5. A plasma shield plate 6 is formed of a thick aluminum plate and is covered with a cap-shaped quartz cover 21. The quartz cover 21 has a cross sectional view shown in FIG. 8(a) and has a bottom view of FIG. 8(b), and it has six holes 26, the dimensions thereof being shown therein. The plasma flows in a diffusion chamber 24 through the holes of quartz cover 21 and holes 27 of the plasma shield plate 6. Charged particles such as ions and electrons entering into the diffusion chamber 24 are almost removed by the plasma shield plate 6 (col. 6, lines 26-40, see also Figs. 3-6, note this is one interpretation of “achieving an electrical neutrality therein”), for the purpose of confining plasma in a plasma generation chamber is not lost and active species of the plasma are stably introduced into a reaction chamber (col. 3, lines 20-22).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the quartz tube assembly 14 of ‘900 with quartz cover 21 with holes (the limitation of 1A), re-arranged the gas feed flange 22 at quartz tube assembly 14 of ‘900 to the microwave cavity 38 (the limitation of 1C), as taught by ‘748, for the purpose of confining plasma in a plasma generation chamber is not lost and active species of the plasma are stably introduced into a reaction chamber, as taught by ‘748 (col. 3, lines 20-22).

vacuum pump 22 to exhaust the gas in the vessel 21 through an exhaust line 27. Thus, a differential exhaust system is constituted by the vacuum pump 22, exhaust line 27, vacuum vessel 21, and throttle conduit 26. A plasma generating gas is introduced via a gas supply line 23 into the vacuum vessel 21 at a pressure required to generate a plasma. A first magnetic coil 24a is disposed to surround the vacuum vessel 21 so that, when energized, it generates a static magnetic field required for electronic cyclotron resonance at a plasma generating region in the vacuum vessel 21 … Microwave energy is then generated by a microwave generator 25 … and introduced through a waveguide 251 into the vacuum vessel 21 … to generate a plasma 28 through the electronic cyclotron resonance between the radio frequency power and the magnetic field (col. 2, lines 19-49), The pressure in the vacuum vessel 21, which is a plasma generating region, is maintained higher than that in the vacuum chamber 2, which is a charged particle incident region  (col. 3, lines 2-6), for the purpose of preventing charge accumulation (col. 1, lines 34-36).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the plasma microwave generator including a vacuum pump 22 maintained at a higher pressure than the 

‘900 further teaches the limitations of:
	Claim 3: screen 24 thickness 1/32” to 1/16” (col. 7, end of table I) with a fine mesh on screen 24 (1 mm to 10 microns) (col. 9, lines 17-18, the opening ration would have been very small, the claimed “wherein the first mask has an opening ratio smaller than 60%”).
Claims 4-7: A double grid set with a neutralizing filament can be used to extract a high energy ion beam (600-2,000 V) (col. 9, lines 21-23, the claimed “further comprising a second mask disposed between the first mask and the etching target, wherein the second mask comprises a second metal substrate that are provided with a plurality of second perforation grooves  thereon” of claim 4, “wherein each of the plurality of second perforation grooves and each of the plurality of first perforation grooves have an overlooking shape selected from the group consisting of line shape, regular curve shape, irregular curve line shape, circle shape, oval shape, triangle shape, square shape, and polygonal shape” of claim 5, “wherein the plurality of second perforation grooves constitute a second perforation pattern” of claim 6, and “wherein the second perforation pattern is the same as the first perforation pattern, such that the charged accelerated by the spontaneous electric field is converged by the second mask, so as to 

The combination of ‘900, ‘748, and ‘829 also teaches the limitations of:
Claim 9: Vertical position of the substrate 7 can be adjusted by a mechanism 40 (‘748, col. 6, lines 45-56, the claimed “wherein the target holder is movable to be faced to the first mask and/or the second mask”, motivation is to control the substrate distance to the plasma and/or well-known loading/unloading of substrate, see IDS, US 6051114, for example).
Alternatively, claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ‘900, ‘748, and ‘829, as being applied to claim 1 rejection above, further in view of and Terakado et al. (US 5254215, hereafter ‘215).
In case Applicants argue that the fine mesh operation of ‘900 and Table I are different embodiment and cannot be combined.

‘215 is an analogous art in the field of Dry etching (title) particularly introducing reactive gases activated by microwaves into a reactant chamber; and selectively etching regions (col. 2, lines 11-12). ‘215 teaches that Mask: Nickel mesh (line width: space width=8 µm: 24 µm (col. 4, lines 67-68, i.e., opening ratio at most 8/(24+8)=25%), 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a nickel mask with 25% opening ration (or SS mask with line width 50~100 µm and 33% opening ratio), as taught by ‘215 (the limitations of 1B and 2-3), as the screens 24 of ‘900, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claim 8, and alternatively claim 7, are rejected under 35 U.S.C. 103 as being unpatentable over ‘900, ‘748, and ‘829, as being applied to claim 6 rejection above, further in view of and Singh et al. (US 20140302680, from IDS, hereafter ‘680).
The combination of ‘662, ‘748, and ‘829 does not teach the limitations of:
Claim 8: wherein the second perforation pattern is different from the first perforation pattern, such that a relative intersection between the second perforation pattern and the first perforation pattern form a third perforation pattern.

nd last sentence) to apply a bias to one or more grids of the grid assembly and/or to the substrate holder ([0008], 4th sentence). ‘680 teaches that the first and second grid may have slots that are substantially identical, or they may have slot shapes and/or layouts that are different between the two grids ([0011], 2nd sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted biased grids of different slot shapes and/or layouts (for claim 8) or identical (alternative rejection of claim 7), as taught by ‘680, to the screens 24 of ‘900, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘900, ‘748, and ‘829, as being applied to claim 1 rejection above, further in view of and Roppel et al. (US 4691662, from IDS, hereafter ‘662).
‘748 further teaches that A plasma shield plate 6 is formed of a thick aluminum plate and is covered with a cap-shaped quartz cover 21 (‘748, col. 6, lines 29-31).

The combination of ‘662, ‘748, and ‘829 does not teach the limitations of:
wherein the first mask, the second mask and the target holder are applied with an electrical field, so as to accelerate the charges that locate between the first mask and the second mask and/or between the second mask and the target holder.
	Claim 13: wherein there is a non-metallic sheath enclosing the first metal substrate of the first mask, and the non-metallic sheath having a plurality of through holes for making the plurality of first perforation grooves be exposed out of the non-metallic sheath.

‘622 is an analogous art in the field of Dual Plasma Microwave Apparatus (title) reactive ion etching and ion beam assisted etching (col. 4, line 59). ‘622 teaches that The grid or screen 17 can have an electrical bias supplied by a D.C. or R.F. Voltage source 34 to attract ions from the plasma (col. 4, lines 3-6), An article 43 is biased by a D.C. or R.F. voltage source 44 (col. 4, lines 24-25), A quartz dish or chamber 15 preferably shaped like a petri dish or a circular cylinder closed on the bottom and open at the top which defines the disk shaped plasma region 16 along with base 30 and grid or screen 17 or other perforated means. A biased grid 17 must be insulated from cavity 11 when a bias is applied (‘662, col. 3, line 66 to col. 4, line 3, therefore, base 30 has to be non-metallic, the claimed “wherein there is a non-metallic sheath enclosing the first metal substrate of the first mask”).

.

Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive. 
In regarding to 35 USC 112 rejection, Applicants did not address claim 13 issue.
The microwave cavity 11’ of ‘622 cannot be the recited first chamber, see the bottom of page 22.
This argument is found not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is based on ‘622 in view of ‘748 (and other references). ‘748 teaches quartz cover with holes.
The quartz dish 15’ cannot equal to the recited partition member, see the lower portion of page 23.
This argument is found not persuasive.

The biased grid 17 is not the same as the recited first mask with a plurality of first perforation grooves, the grid 17 cannot be designed too small, the attracting effect by the vacuum pump 47 cannot be applied to the specific molecules such as CH4, see page 24 and pages 25-26.
This argument is found not persuasive.
CH4 molecules is tiny compared to 100 µm, there is no possible effect of pumping failure because of the 100 µm apertures. Applicants’ apparatus would have suffered the same consequence giving that pressure differential is even less. The new primary reference ‘900 clearly invalidates this argument too.
There is no teaching of chemical etching gas, see the bottom of page 24 to the top of page 25.
This argument is found not persuasive.
‘622 (title), ‘748, and new primary reference ‘900 (and other references) all teach etching. Furthermore, gas species used in the apparatus is not part of the apparatus.

	The examiner switch to ‘900 as new primary reference for convenience, ‘622 can also be applied as the primary reference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6253703 is cited for gas introduction pipe 30 connected to the .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEATH T CHEN/Primary Examiner, Art Unit 1716